Case 1:15-cv-00382-HSO-JCG Document 343-2 Filed 01/22/19 Page 1 of 3

EXHIBIT 2
S3B0963-KMIS? Bee Ba lec o7 Bars Eheered a7 AS Locral Taye U2

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF MISSISSIPPI

IN RE: SLABBED NEW MEDIA, LLC CASE NO. = 15-50963-KMS

DEBTOR(S) CHAPTER 11

 

CHAPTER 11 PROCEEDING MEMO
AND MINUTES OF § 341 MEETING
JULY 20, 2015 - 10:30 A.M.
GULFPORT, MS

1. Name of Attorney(s) for Debtor(s): Law Firm of Craig M. Geno, PLLC

2. Has attomney(s) for Debtor(s) filed a fee disclosure statement pursuant to 11 U.S.C. § 329
and Federal Rule of Bankruptcy Procedure 2016? X Yes No.

3. Has a Chapter 11 Creditors’ Committee or Equity Security Holders’ Committee been ‘-
appointed pursuant to 11 U.S.C. § 1102? Yes X No.

4. Appearances: () Debtor(s)
(X) Debtor(s) representative(s) = Douglas K. Handshoe

(X) Attomey(s) for Debtor = Jarret P, Nichols (via telephone)
(X) Creditor(s): (See attached appearance sheet)

5. Debtor(s) examined under oath or affirmation by:
() Attorney for Debtor(s) (XK) Creditors
() UST designee () Others (specify below)

6. Debtor(s) is/are required to:

On_or before August 3, 2015, the Debtor shall (1) submit to the UST a copy of the
signature card and an original voided check from each debtor-in-possession bank

account. Also, upon completion and filing, the Debtor shall (2) submit to the UST a copy
of the Debtor’s filed 2014 federal tax return with all schedules and attachments.

 

7. Fifth Amendment invoked by Debtor(s)? Yes X No.

8. Meeting adjourned (X) Yes () No. Ifno, meeting is continued to

 

 

 

52015, at in Gulfport, MS.
Additional notes and/or comments: None.
(Proceeding recorded) /s/Christopher J. Steiskal, Sr.

CHRISTOPHER J. STEISKAL, SR.
PRESIDING OFFICER
GASBORES KMS Diet BP Pied O7/22A8" rare O7/ Pro Tdi Taye 2 OF 2

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF MISSISSIPPI

 

 

IN RE: SLABBED NEW MEDIA, LLC CASE NO. = 15-50963-KMS
DEBTOR(S) CHAPTER 11
§ 341(a) APPEARANCE SHEET
§ 341(a) Location: Gulfport, MS
DATE: July 20, 2015
TIME: 10:30 A.M.
U.S. TRUSTEE REPRESENTATIVE: Christopher J. Steiskal, Sr.
Trial Attorney
Attorney, Debtor OR
Name and Address Representative of Creditor Signature .
(Print Legibly) (Print Legibly)

tennee » .
f rout rt ‘ nt de Ay 2

fe € CLs iat Vitin our preced i ¢ herfes Leacs Lat ped cc.
2 2 Nes b hth ee Chrlybed Moe Medy “iC L— LM ow he.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
